Citation Nr: 0941243	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  09-05 021	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a stroke, to 
include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from January 1956 to 
February 1964.      

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction was subsequently 
transferred to the RO in St. Petersburg, Florida.  


FINDING OF FACT

On September 29, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through his attorney, that he was withdrawing 
this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
The Veteran, through his attorney, withdrew his appeal per a 
September 2009 statement and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


